Citation Nr: 1709671	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 2001 to July 2004.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013 and November 2015, the Board remanded the matter on appeal to the agency of original jurisdiction (AOJ) for additional development.  On both occasions, after taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

For the reasons set forth below, the matter on appeal must again be REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The evidence reflects that the Veteran was hospitalized for a week at Lakeview Hospital (in Bountiful, Utah) during service in 2004, and that he was diagnosed at that time with bipolar disorder.  Because the records of that hospitalization, if obtained, could bear on the outcome of the Veteran's appeal, efforts must be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

When this case was remanded in November 2015, the Board asked the AOJ to obtain clarification from a VA examiner who had previously rendered an opinion in this case in July 2013.  The examiner was to review the record and provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran had an acquired psychiatric disorder that was causally or etiologically related to service.

Unfortunately, the requested development has not been fully completed.  In response to the Board's remand, the July 2013 VA examiner provided two supplemental reports, dated in March and May 2016, setting out opinions with respect to the etiology of the Veteran's psychiatric disorders.  In so doing, however, the examiner did not provide all of the information necessary for a proper adjudication of the Veteran's claim.

With respect to the Veteran's current diagnosis of dysthymic disorder, for example, rather than set out an opinion in terms of general likelihood, as requested, the examiner concluded that it was not possible to "definitively state" whether the disorder was incurred in service without resort to speculation.  Significantly, applicable law requires only that evidence of service incurrence be in relative equipoise (i.e., 50 percent or more probable) in order for service connection to be granted; a "definitive" statement of etiology is not necessary.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The examiner also offered an opinion to the effect the Veteran had attention deficit hyperactivity disorder (ADHD) and alcohol abuse that pre-existed service.  However, her opinions with respect to pre-existence lack the specificity necessary to allow the Board to properly determine whether the presumption of soundness has been rebutted with respect to those disorders.  See, e.g., Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (to rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).
 
The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.  A remand is required.  38 C.F.R. § 19.9.

(For purposes of further development, the Board notes that VA recently updated references in its regulations to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125(a).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board prior to that date, the amendments are not applicable.)

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Dayton, Ohio, were last procured for association with the record in February 2016, and are dated through January 27, 2016.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for relevant records of his inpatient care at Lakeview Hospital during service in 2004, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain records of any relevant treatment the Veteran has received at the VAMC in Dayton, Ohio, since January 27, 2016.  The evidence obtained, if any, should be associated with the record.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA psychiatric examination.  The examination should be performed by an examiner who has not previously evaluated the Veteran, if feasible.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should provide opinions with respect to each of the following questions:

a.  What psychiatric disorders have been present since November 2005 (when the Veteran filed his claim for service connection)?  

For any disorder that has been diagnosed at any time since November 2005, but the examiner finds is not now present, the examiner should discuss whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran met the DSM-IV criteria for that diagnosis at some point since November 2005, although the condition has since resolved or progressed to a new diagnosis.  If it is the examiner's opinion that one or more of the diagnoses noted since November 2005 is inaccurate, he or she should note that fact and provide reasons for the conclusion.

In addressing this question, the examiner should consider that the record reflects a variety of diagnoses since November 2005, to include mood disorder, not otherwise specified (NOS); dysthymic disorder; ADHD; alcohol abuse and dependence; polysubstance abuse; and personality disorder(s).  The examiner should also consider that a VA compensation examiner concluded in January 2009 that testing at that time, and in May 2006, did not support a diagnosis of bipolar disorder, but that the Veteran's treating VA psychiatrist concluded in February 2011 that the Veteran's symptoms were consistent with a diagnosis of bipolar II disorder and polysubstance abuse, and carried those diagnoses through to her most recent treatment note in January 2013.

b.  Is it clear and unmistakable (i.e., manifest, obvious, or undebatable) that one or more of the psychiatric disorders present since November 2005 existed prior to the Veteran's entry into service?  If so, please identify any such disorder(s).

In so doing, please discuss the medical significance, if any, of the fact that the Veteran has reported that he was treated with Ritalin for ADHD from early elementary school until approximately his junior or senior year of high school; that he drank alcohol in high school, to excess at times; and that he reported prior use of marijuana when he was examined for enlistment in May 2001.

c.  If it is clear and unmistakable that one or more of the psychiatric disorders present since November 2005 existed prior to the Veteran's entry into service, is it also clear and unmistakable that any such disorder(s) did not increase in severity during service beyond the natural progress of the condition?

d.  If it the examiner's conclusion that a personality disorder pre-existed service, is it at least as likely as not that an acquired psychiatric disorder became superimposed on the personality disorder during service?  If so, please identify the superimposed disorder.

e.  For any acquired psychiatric disorders that have been present since November 2005, is at least as likely as not that any such disorder had its onset in, or is otherwise etiologically related to, the Veteran's period of active service?

Please discuss the medical significance, if any, of the fact that the Veteran was reportedly diagnosed with bipolar disorder when he was hospitalized for a week at Lakeview Hospital during service in 2004, and that subsequent in-service records contain references to diagnoses of bipolar disorder, alcohol abuse, and personality disorder.  Please also discuss the Veteran's post-service reports to the effect that he had periods of heavy drinking and sometimes used marijuana during service; and that he had continued symptoms of irritability, lack of motivation, and decreased energy after leaving service.

f.  If it is at least as likely as not that the Veteran has, or has had since November 2005, an acquired, service-incurred or -aggravated psychiatric disability, is it also at least as likely as not that any drug and/or alcohol abuse since November 2005 was or has been (i) caused or (ii) aggravated (i.e., permanently worsened beyond natural progression) by such disability?

Please discuss the medical significance, if any, of a July 2013 VA examiner's observation that the Veteran tends to self-medicate with alcohol.  Please also consider the articles submitted by the Veteran's representative in November 2015 indicating, among other things, that individuals with bipolar disorder frequently abuse alcohol or other drugs, possibly in an attempt to self-medicate.

The examiner must provide both clear conclusions and a reasoned medical explanation supporting his/her conclusions.  In rendering the opinion, the examiner should include discussion of the Veteran's documented medical history and assertions, including all previous psychiatric diagnoses, as well as the Veteran's lay statements regarding the onset of his symptoms and continuity of symptomatology.  If the examiner concludes that any question cannot be answered without resort to speculation, then a detailed medical explanation as to why the answer is unknowable must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

